Citation Nr: 1501546	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

Entitlement to a compensable disability rating for bilateral pes planus.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel









INTRODUCTION

The Veteran had active service from October 1992 to November 1993.  

This appeal is before the Board of Veterans' Appeals (Board) from a decision of August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Development is required to obtain all, outstanding records pertaining to the claims, notably all VA treatment records dated from July 2010 to the present.  See VA Form 9 (requesting that VA treatment records be obtained).   

Furthermore, additional VA examinations are needed to determine the impairment associated with the disabilities due to the amount of time since the most recent examinations, which were conducted in 2010.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include VA treatment records dated from July 2010 forward.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected lumbar spine disability.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of her bilateral pes planus.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




